Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 December 21, 2007 Date of Report (December 17, 2007) (Date of earliest event reported) DEERFIELD TRIARC CAPITAL CORP. (Exact name of registrant as specified in its charter) MARYLAND 1-32551 20-2008622 (State or Other (Commission (I.R.S. Employer Jurisdiction of File Number) Identification No.) Incorporation) 6250 North River Road Rosemont, IL 60018 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (773) 380-1600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On December 18, 2007, Deerfield Triarc Capital Corp. (DFR), a diversified financial company that is externally managed by a subsidiary of Deerfield & Company LLC (Deerfield), announced that it had entered into a definitive agreement to acquire Deerfield from Triarc Companies,
